Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2) BCE Inc. (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 05534B760 4 (CUSIP Number) Frank J. Marinaro, Esq. Merrill Lynch & Co., Inc. 4 World Financial Center 250 Vesey Street New York, New York 10080 Telephone: (212) 449-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) with a copy to: Gavin D. Solotar, Esq. Wachtell, Lipton, Rosen and Katz 51 W. 52 nd Street New York, NY 10019 Telephone: (212) 403-1000 December 11, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d -1(e), 240.13d -1(f) or 240.13d -1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d -7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This Amendment No. 2 (this Amendment) amends the Statement of Beneficial Ownership on Schedule 13D originally filed with the Securities and Exchange Commission (the SEC) on October 30, 2007, as amended by Amendment No 1. thereto filed with the SEC on July 11, 2008 (the Schedule 13D) by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S), Merrill Lynch International (MLI), Merrill Lynch Canada Inc. (MLCI), Merrill Lynch Portfolio Managers Ltd. (MLPM), Merrill Lynch Bank & Trust Company, FSB (MLBTC), and Merrill Lynch & Co., Inc. (ML&Co) (MLPF&S, MLI, MLCI, MLPM, MLBTC and ML&Co, each a Reporting Person, and collectively, the Reporting Persons) with respect to the common shares, no par value (the Common Shares) of BCE Inc., a corporation incorporated under the laws of Canada (the Company). Capitalized terms used herein but not otherwise defined herein shall have the meanings set forth in the Schedule 13D. ITEM 2. Identity and Background ITEM 2 IS AMENDED AS FOLLOWS: The original Schedule II filed with the Schedule 13D is deleted in its entirety and replaced with the Schedule II attached hereto and incorporated herein by reference. The original Schedule III filed with the Schedule 13D is amended by inserting the following two paragraphs at the beginning thereof: On August 21, 2008, Merrill Lynch & Co., Inc. (Merrill Lynch) reached an agreement in principle with the New York attorney general, state securities regulators, and the staff of U.S. Securities and Exchange Commission relating to auction rate securities (ARS). Without admitting or denying wrongdoing, Merrill Lynch agreed to accelerate a previously announced offer to purchase ARS from retail clients, use best efforts to provide liquidity solutions for institutional holders of ARS, pay a civil money penalty, and compensate other eligible clients who purchased ARS and sold them at a loss. In July 2007, the CFTC found that on certain occasions from 2001 to 2005 Merrill Lynch Alternative Investments (MLAI) violated CFTC Regulation 4.22(c) by failing to timely file commodity pool annual reports with the National Futures Association and to timely distribute such reports to pool participants. Without admitting or denying the allegations, MLAI agreed to a cease-and-desist order and paid a fine in the amount of $500,000. ITEM 4. Purpose of Transaction ITEM 4 IS AMENDED TO ADD THE FOLLOWING: On December 11, 2008, the Definitive Agreement between BCE Inc. and BCE Acquisition Inc. (Buyer), as amended as of July 12, 2007 and by the final amending agreement dated July 4, 2008, was terminated in accordance with its terms. Accordingly, the previously disclosed commitment of ML IBK to purchase a minority equity interest in Buyer or Buyers ultimate parent company has ended. ITEM 5. Interest in Securities of the Issuer -7- ITEM 5 IS AMENDED TO ADD THE FOLLOWING: As of December 15, 2008, the Reporting Persons were the beneficial owners of approximately 1,050,686 shares of Common Shares, with respect to which they have shared voting and investment power, and which represent less than 1% of all Common Shares outstanding (based on 806,200,000 Common Shares reported to be outstanding by the Issuer as of September 30, 2008). The Reporting Persons acquired these Common Shares for investment purposes, and such purchases have been made in the Reporting Persons ordinary course of business. As a result of the matters described in Item 4 above, it is no longer the case that the Reporting Persons may collectively be deemed to constitute a group with Teachers within the meaning of Section 13(d)(3) of the Act. As a consequence, none of the Reporting Persons, on the one hand, and Teachers, on the other hand, may be deemed to beneficially own any Common Shares beneficially owned by the other. Accordingly, as of December 11, 2008, the Reporting Persons may no longer be deemed to be the beneficial owners of more than five percent of the class of securities reported on herein, and they will therefore no longer file reports under Section 13(d) of the Act unless otherwise required to do so. Schedule IV attached hereto sets forth the transactions in the Common Shares which, to the knowledge of the applicable Reporting Person, have been effected during the preceding 60 days. All of the transactions set forth on Schedule IV were effected in the ordinary course of business of the Reporting Persons and may reflect transactions in customer accounts over which the applicable Reporting Person has discretionary authority. ITEM 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Please see Item 4 above. -8- SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: December 17, 2008 MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Assistant Secretary MERRILL LYNCH & CO., INC. By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Assistant Secretary MERRILL LYNCH INTERNATIONAL By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Authorized Signatory MERRILL LYNCH CANADA INC. By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Authorized Signatory MERRILL LYNCH PORTFOLIO MANAGERS LTD. By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Authorized Signatory MERRILL LYNCH BANK & TRUST COMPANY, FSB By: /s/ Jonathan N. Santelli Name: Jonathan N. Santelli Title: Authorized Signatory -9- EXHIBIT INDEX Exhibit Description 99.1* Joint Filing Agreement, dated October 29, 2007, among Merrill Lynch, Pierce, Fenner & Smith Incorporated, Merrill Lynch & Co., Inc., Merrill Lynch International, Merrill Lynch Canada Inc., Merrill Lynch Portfolio Managers Ltd. and Merrill Lynch Bank & Trust Company, FSB 99.2* Definitive Agreement dated June 29, 2007, by and between 6796508 Canada Inc. and BCE Inc. (incorporated by reference to Exhibit 1 of Amendment No. 4 to Schedule 13D filed on July 5, 2007 by Ontario Teachers Pension Plan Board) 99.3* Amendment dated July 12, 2007 to Definitive Agreement dated June 29, 2007, by and between 6796508 Canada Inc. and BCE Inc. (incorporated by reference to Exhibit 1 of the Report on Form 6-K filed on July 13, 2007 by BCE Inc.) 99.4** Final Amending Agreement, dated July 4, 2008, by and between BCE Acquisition Inc. (f/k/a 6796508 Canada Inc.) and BCE Inc. * Previously filed with the Schedule 13D filed by the Reporting Persons with the Securities and Exchange Commission on October 30, 2007. ** Previously filed with Amendment No. 1 to the Schedule 13D filed by the Reporting Persons with the Securities and Exchange Commission on July 11, 2008. -10- SCHEDULE II EXECUTIVE OFFICERS AND DIRECTORS The names and principal occupations of each of the executive officers and directors of the Reporting Persons are set forth below. Unless otherwise noted, all of these persons have as their business address 4 World Financial Center, New York, NY 10080. Merrill Lynch, Pierce, Fenner & Smith Incorporated Present Principal Occupation Citizenship Rosemary T. Berkery Executive Vice President; Vice United States Executive Officer Chairman; General Counsel of Merrill Lynch & Co., Inc. Candace E. Browning Senior Vice President; President of United States Director Merrill Lynch Global Research Gregory J. Fleming Executive Vice President; President United States Director and Chief Operating Officer of Merrill Lynch & Co., Inc. Robert J. McCann Chairman and Chief Executive United States Director and Executive Officer; Executive Vice President of Officer Merrill Lynch & Co., Inc.; Vice Chairman, Global Wealth Management Carlos M. Morales Senior Vice President United States Director Joseph F. Regan Managing Director, Chief Financial United States Executive Officer Officer and Controller Merrill Lynch & Co., Inc. 95 Greene Street (8 th Floor) Jersey City, NJ 07032 Merrill Lynch & Co., Inc. Present Principal Occupation Citizenship Rosemary T. Berkery Executive Vice President; Vice United States Executive Officer Chairman; General Counsel Carol T. Christ President, Smith College United States Director c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 -11- Armando M. Codina Chairman of the Board, Flagler United States Director Development Group c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Virgis W. Colbert Corporate Director United States Director c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Nelson Chai Executive Vice President, Chief United States Executive Officer Financial Officer John D. Finnegan Chairman of the Board, President United States Director and Chief Executive Officer of The Chubb Corporation c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Gregory J. Fleming President; Chief Operating Officer United States Executive Officer Judith Mayhew Jonas Corporate Director United Kingdom Director c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Robert J. McCann Executive Vice President; President, United States Executive Officer Vice Chairman, Global Wealth Management Thomas K. Montag Executive Vice President; United States Executive Officer Head of Global Sales & Trading Aulana L. Peters Corporate Director United States Director c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Joseph W. Prueher Corporate Director, Former U.S. United States Director Ambassador to the Peoples Republic of China c/o Corporate Secretarys Office -12- 222 Broadway, 17th Floor New York, NY 10038 Ann N. Reese Co-Founder and Co-Executive United States Director Director of the Center for Adoption Policy c/o Corporate Secretarys Office 222 Broadway, 17th Floor New York, NY 10038 Charles O. Rossotti Senior Advisor to The Carlyle Group United States Director c/o Corporate Secretarys Office 222 Broadway, 17th Fl. New York, NY 10038 Thomas J. Sanzone Executive Vice President; Chief United States Executive Officer Administrative Officer John A. Thain Chairman of the Board and Chief United States Director and Executive Executive Officer Officer Merrill Lynch Bank & Trust Company, FSB Present Principal Occupation Citizenship Conrad Druker, Esq. CPA and Managing Director, United States Director Mercadien Group John D. Hawke, Jr. Partner, Arnold & Porter LLP United States Director Eugene McQuade, Vice Chairman Merrill Lynch & Co. United States Director, Chairman of the Board Matthew B. Skurbe Director, Merrill Lynch Finance United States Chief Financial Officer Russell L. Stein Senior Vice President, Merrill Lynch United States Director Americas Bank Group Lawrence P. Managing Director, Merrill Lynch United States Washington Americas Bank Group Director, President & Chief Operating Officer Merrill Lynch Canada, Inc. Present Principal Occupation Citizenship Marcelo Cosma First Vice President, GMI Counsel United States Director, Chief Legal Counsel M. Marianne Harris Managing Director, Investment Canadian Director, Co-President Banking Daniel M. Mida Managing Director, Investment Canadian Director, Executive Banking Vice-President Lynn K. Patterson President & Country Head, Canadian Director, Co-President Managing Director, Fixed Income Currencies & Commodities Guy Savard Managing Director, Investment Canadian Director, Chairman Banking Mark O. Dickerson First Vice President, GMI Counsel Canadian Secretary Gordon H. Weir Director, Corporate Controllers Canadian Chief Financial Officer Merrill Lynch International Present Principal Occupation Citizenship Robert C. M. Wigley Chairman, Merrill Lynch Europe, British Director Middle East and Africa Martin Butler Managing Director, Merrill Lynch British Director, Chief Europe, Middle East and Africa Financial Officer Business Finance Brent Clapacs Managing Director Managing Director of EMEA Equity Managment United States Michael D'Souza Managing Director Managing Director of EMEA Management British Yasuhiro Fujiwara Managing Director Managing Director of Global Equities Japanese Edmund N. Moriarty Chief Risk Officer Irish Director -14- Andrea A. Orcel Senior Vice President, Global Italian Director Origination and President of Global Markets and Investment Banking Merrill Lynch Europe, Middle East and Africa David Sobotka Senior Vice President of Global Strategic Risk United States Senior Vice President Terry R. Winder Managing Director, Merrill Lynch Australian Director Europe, Middle East and Africa Treasurer Merrill Lynch Present Principal Occupation Citizenship Portfolio Managers, Ltd. Eva Castillo Managing Director, Head of Merrill Spanish Director Lynch Europe, Middle East & Africa Global Wealth Management Daniel C. Cochran Senior Vice President, Merrill Lynch United States Director & Co., Inc. Office of the President Andrew P. Clark Director, Merrill Lynch Europe, British Director Middle East & Africa Global Wealth Management Geoffrey N. Tucker Director, Merrill Lynch Europe, British Director Middle East & Africa Global Wealth Management Simon G. Miles Director, Merrill Lynch Europe, British Director Middle East & Africa Global Wealth Management Keith Pearson First Vice President, Merrill Lynch British Director Europe, Middle East & Africa Global Wealth Management Finance -15- SCHEDULE IV PURCHASE OR SALE OF COMMON STOCK Merrill Lynch, Pierce, Fenner & Smith Incorporated engaged in open market transactions, which are summarized below to report (i) the type of transaction effected, (ii) the executed date of the transaction, (iii) the price per share at which the transactions were effected, (iv) the total amount of shares that were the subject of transactions effected on each day, and (v) the securities exchange on which the transaction was effected: Buy / Sell Trade Date Price Quantity Exchange Buy 2008-10-14 28.82 1000 TSX Sell 2008-10-15 32.22 3222 TSX Sell 2008-10-16 26.96 4 TSX Sell 2008-10-16 26.89 540 TSX Sell 2008-10-16 26.88 360 TSX Sell 2008-10-16 26.89 100 TSX Sell 2008-10-22 28.60 175 TSX Sell 2008-10-23 27.88 92 TSX Buy 2008-10-24 35.55 7110000 TSX Sell 2008-10-24 35.55 7110000 TSX Sell 2008-10-29 27.85 15 TSX Sell 2008-10-29 27.35 100 TSX Buy 2008-11-03 35.30 13943500 TSX Sell 2008-11-03 35.30 13943500 TSX Sell 2008-11-10 31.55 2022 TSX Buy 2008-11-19 36.50 18250000 TSX Sell 2008-11-20 28.65 1830 TSX Buy 2008-11-20 35.52 14208000 TSX Buy 2008-11-21 34.55 7870490 TSX Buy 2008-11-25 38.35 21487505 TSX Sell 2008-11-25 38.35 23243935 TSX Sell 2008-12-05 17.93 5 TSX -16-
